IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 178 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CHRISTOPHER PATRICK MCGOWAN,              :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.